Case: 17-11816   Date Filed: 04/11/2018   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-11816
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:16-cr-60292-WPD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

JUAN CARLOS PORTILLO HOLGUIN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 11, 2018)

Before MARTIN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-11816     Date Filed: 04/11/2018   Page: 2 of 6


      Defendant Juan Carlos Holguin appeals his 180-month sentence, imposed

following his guilty plea to one count of transporting child pornography and one

count of possessing child pornography. On appeal, Defendant challenges the

substantive reasonableness of his sentence. After careful review, we affirm.

I.    BACKGROUND

      In April 2016, law enforcement officers identified a user on a file-sharing

network whose shared folder contained suspected images of child pornography.

After determining the IP address of the user, law enforcement officers used an

undercover computer to download two videos from the computer assigned to that

IP address. Law enforcement officers determined that the videos contained child

pornography and executed a search warrant at the address. While executing the

warrant, officers learned that Defendant had recently rented a room at the residence

and had since departed to Colombia. In September 2016, Defendant was stopped

at the Fort Lauderdale Airport upon arriving in the United States from Colombia.

A subsequent search of Defendant’s laptop revealed numerous files containing

child pornography.

      A federal grand jury charged Defendant with (1) transporting by means and

facility of interstate commerce a visual depiction of a minor engaged in sexually

explicit activity, in violation of 18 U.S.C. §§ 2252(a)(1) and (b)(1) (Count 1), and

(2) possessing child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) and


                                          2
               Case: 17-11816     Date Filed: 04/11/2018    Page: 3 of 6


(b)(2) (Count 2). Defendant later pled guilty to both counts pursuant to a written

plea agreement.

      The Presentence Investigation Report (PSR) assigned Defendant a base

offense level of 22 pursuant to U.S.S.G. § 2G2.2(a)(2). Defendant received several

enhancements, resulting in an adjusted offense level of 42. With a three-level

reduction for acceptance of responsibility, Defendant’s total offense level was 39.

Based on a total offense level of 39 and a criminal history category of I, his

guideline range was 262 to 327 months’ imprisonment. Defendant did not raise

any objections to the PSR.

      At the sentencing hearing, the district court confirmed that the guideline

range was 262 to 327 months’ imprisonment. The Government recommended that

Defendant receive at least a bottom-of-the-guideline sentence, given the number of

images of child pornography, which included 300 videos, and Defendant’s

admission that he engaged in sexual conduct with minors in two of the videos. The

district court clarified that the factual proffer stated that Defendant admitted to

engaging in sexual conduct with two females who appeared to be under the age of

16. The court then viewed the videos and determined that it was not clear that the

females were minors.

      Based on the court’s determination, Defendant objected to the two-level

enhancement he received under § 2G2.2(b)(2) for material involving a minor who


                                           3
                Case: 17-11816        Date Filed: 04/11/2018       Page: 4 of 6


had not attained the age of 12, and the five-level enhancement under

§ 2G2.2(b)(3)(F) for engaging in a pattern of activity involving the sexual abuse of

a minor. The district court sustained Defendant’s objection to the five-level

enhancement under § 2G2.2(b)(3)(F), resulting in an amended guideline range of

151 to 188 months’ imprisonment. After considering the 18 U.S.C. § 3553(a)

factors, the district court sentenced Defendant to 180 months’ imprisonment. This

appeal followed.

II.    DISCUSSION

       Using a two-step process, we review the reasonableness of a district court’s

sentence for abuse of discretion. United States v. Cubero, 754 F.3d 888, 892 (11th

Cir. 2014). First, we determine whether a sentence is procedurally reasonable. Id.

After determining that a sentence is procedurally sound, we then examine whether

the sentence is substantively reasonable in light of the totality of the circumstances

and the 18 U.S.C. § 3553(a) factors. 1 Id. The party challenging the sentence bears

the burden of showing that it is unreasonable. United States v. Pugh, 515 F.3d

1179, 1189 (11th Cir. 2008).


1
  The § 3553(a) factors include: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
education or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission;
(9) the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution
to victims. 18 U.S.C. § 3553(a).
                                                4
              Case: 17-11816     Date Filed: 04/11/2018    Page: 5 of 6


      Defendant has not met his burden of showing that his sentence is

substantively unreasonable. For starters, his 180-month sentence was within the

guideline range of 151 to 188 months’ imprisonment. “Although we do not

automatically presume a sentence within the guidelines range is reasonable, we

ordinarily expect a sentence within the Guidelines range to be reasonable.” United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (quotations omitted) (alteration

accepted). Defendant’s sentence is also well below the statutory maximum of 20

years’ imprisonment. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th

Cir. 2008) (indicating that a sentence below the statutory maximum sentence is an

indicator of reasonableness).

      Moreover, Defendant’s sentence was supported by the § 3553(a) factors. As

noted by the district court, Defendant’s 180-month sentence was necessary for

deterrence and to promote respect for the law given the “sheer magnitude of the

child pornography in this case.” Indeed, as the Government explained during the

sentencing hearing, Defendant transported 300 videos containing child

pornography into the United States. In short, we cannot say that we are “left with

the definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation omitted).


                                          5
      Case: 17-11816   Date Filed: 04/11/2018   Page: 6 of 6


Accordingly, Defendant’s sentence is AFFIRMED.




                               6